                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:18CR315

       vs.
                                                                       ORDER
DELONTA MCKNIGHT,

                      Defendant.


       This matter is before the court on the motion of Assistant Federal Public Defender Julie
B. Hansen and the Office of the Federal Public Defender to withdraw as counsel for the
defendant, Delonta McKnight. (Filing No. 30). Julie B. Hansen represents that the Office of the
Federal Public Defender has a conflict of interest in this matter. Julie B. Hansen’s and the Office
of the Federal Public Defender’s motion to withdraw (Filing No. 30) is granted.
       Michael D. Gooch, 7215 North 162nd Street, Bennington, NE 68007, (402) 333-0722, is
appointed to represent Delonta McKnight for the balance of these proceedings pursuant to the
Criminal Justice Act. Julie B. Hansen shall forthwith provide Michael D. Gooch with the
discovery materials provided the defendant by the government and such other materials obtained
by Julie B. Hansen which are material to Delonta McKnight’s defense.
       The clerk shall provide a copy of this order to Michael D. Gooch and the defendant.
       IT IS SO ORDERED.

       Dated this 26th day of February, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
